DETAILED ACTION
1.	Applicant’s Amendment to the Claims filed December 16, 2021 is received and entered.
2.	Claims 1, 3, and 7 – 8 are amended. Claims 1 – 14 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	The rejection of claim 3 under 35 USC 112(b) is WITHDRAWN in view of the Amendment.
5.	On page 5 of the Response, Applicant argues that “Edwards does not disclose ‘an orthographic projection of the conductive pattern on the touch display panel falls within an orthographic projection of the peripheral circuit on the touch display panel’,” but instead “teaches that an orthographic projection of the auxiliary circuitry including the driver circuit[s] 40 . . . on the touch display panel falls within an orthographic projection of the electrical shielding portion[s] . . . on the touch panel, as can be seen from figure 1”.
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  The Examiner has interpreted row driver circuit 40 as the “peripheral circuit” and electrical shielding portion 60D as the “conductive pattern”.  As illustrated in FIG. 5 of Applicant’s drawings, conductive pattern 3 and peripheral circuit 2 overlap one another in a top view orthographic projection.  This illustration sets forth a reasonable 
Similarly, Edwards illustrates in FIG. 1 that electrical shielding portion 60D [conductive pattern] and row driver circuit 40 [peripheral circuit] overlap one another in a top view orthographic projection.  There is no discernable difference between Applicant’s newly added subject matter of claim 1 and the illustration in FIG. 1 of Edwards.
Furthermore, the scope of the newly added subject matter of claim 1 has already been examined and rejected with regard to claim 2.  While the particular words chosen for the elements of claims 1 and 2 are different, there is no difference in their broadest reasonable interpretation.  Accordingly, the newly added subject matter of claim 1 will be rejected for the same reasons as the previous rejection of claim 2.  Furthermore, Applicant’s amendment has necessitated a rejection under 35 USC 112(d) with regard to claim 2 as set forth below.
For at least the reasons set forth above, Applicant’s arguments are unpersuasive and the previous application of the teaching of Edwards is maintained.

Claim Rejections - 35 USC § 112(d)
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 2, the recitation of this claim is no different in scope than the newly added subject matter of claim 1.  The phrase “falls within” has the same scope as the recitation that “an orthographic projection of the conductive pattern . . . coincides with an orthographic projection of at least a portion of the peripheral circuit”.  The terms “coincides” and “at least a portion” of claim 2 are no more specific than the term “falls within” of claim 1.  The recitations of claim 1 and 2 both require only at least a partial overlap of the conductive pattern and the peripheral circuit, and nothing more.
Therefore, for at least the reasons set forth above, claim 2 fails to further limit the subject matter of parent claim 1 and is therefore rejected under 35 USC 112(d) as being an improper dependent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2 and 9 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al. (U.S. Pub. 2005/0088589).
Regarding claim 1, Edwards teaches: a touch display panel (FIG.1; paragraphs [0019], [0029]; display device having pixels 10 and an integrated touch sensing circuit), comprising a display area (FIG. 1; paragraph [0020]; display area 20) and a non- display area in a periphery of the display area (FIGS. 1, 2; paragraph [0020]; the entire area outside display area 20 is a non-display area), wherein the touch display panel further comprises:
a touch circuit (paragraph [0029]; as set forth above, the display device includes an integrated touch sensing circuit) and a peripheral circuit, the peripheral circuit being located in the non-display area (FIGS. 1, 2; paragraph [0025]; row driver circuit 40 [peripheral circuit] is in the non-display area); and
a conductive pattern (FIGS. 1, 2; paragraph [0034]; electrical shielding portion 60D [conductive pattern] receives a ground potential and is therefore an electrically conductive pattern),
wherein the conductive pattern is adapted to cooperate with at least a portion of the peripheral circuit to form a capacitance (FIGS. 1, 2; paragraph [0036]; electrical shielding portion 60D [conductive pattern] receives a ground potential in order to reduce electromagnetic interference effects and noise with regard to row driver circuit 40 [peripheral circuit].  By applying a potential to electrical shielding portion 60D and driving row driver circuit 40 during operation, it is inherent that a parasitic capacitance is generated / formed by electrical shielding portion 60D and row driver circuit 40 and this parasitic capacitance is therefore controlled by the potential applied to electrical shielding portion 60D to reduce interference and noise), and is electrically insulated from the touch circuit and the on substrate 23, it is disclosed that at least a portion of substrate 23 would be disposed between the touch circuit and electrical shielding portion 60D.  Additionally, shielding portions 60 are explicitly disclosed as being separate and apart from various circuits in order to provide shielding so by definition any touch circuits would be separate and apart from, i.e., at least somewhat insulated from, the shielding portions 60.  Moreover, substrate 22 and 23 are spaced apart so that electrical shielding layer portion 60D is in close proximity to row driver circuit 40, i.e., there is a gap between these two elements.  This gap is interpreted as an air [insulating] gap given the lack of a disclosure of any element between electrical shielding portion 60D and row driver circuit 40, aside from passivating material 49, as illustrated with regard to other circuits 42 and 47). ,
wherein an orthographic projection of the conductive pattern on the touch display panel falls within an orthographic projection of the peripheral circuit on the touch display panel (FIG. 1; as illustrated, electrical shielding portion 60D [conductive pattern] and row driver circuit 40 [peripheral circuit] overlap one another in a top view orthographic projection.  The phrase “falls within” only requires at least a partial overlap between the “conductive pattern” and the “peripheral circuit”, and it is clear in FIG. 1 of Edwards that this overlap between these two elements is disclosed).
Regarding claim 2, Edwards teaches: wherein an orthographic projection of the conductive pattern on the touch display panel coincides with an orthographic projection of at least a portion of the peripheral circuit on the touch display panel (FIG. 1; as illustrated, the top view orthographic projection of the electrical shielding portion 60D coincides with the top view orthographic projection of the row driver circuit 40 because these elements clearly overlap one another).  
Regarding claim 9, Edwards teaches: wherein the conductive pattern is grounded (FIGS. 1, 2; paragraph [0034]; electrical shielding portion 60D receives a ground potential).  
Regarding claim 10, Edwards teaches: wherein the conductive pattern is made of indium tin oxide (ITO) or metal (FIG. 2; paragraph [0032]; shielding layer 60 is formed from ITO).  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 3, 5, 7 – 8, and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards, as applied to claims 1 and 2 above, and further in view of Yu et al. (U.S. Pub. 2017/0052635).
Regarding claim 3, Edwards teaches: wherein the peripheral circuit comprises a driving circuit (FIGS. 1, 2; paragraph [0025]; row driver circuit 40).
Edwards fails to explicitly disclose: wherein the driving circuit is located at two opposite sides of the touch circuit.
However, in a related field of endeavor, Yu discloses a touch display (paragraph [0046]).
Yu teaches: wherein the driving circuit is located at two opposite sides of the touch circuit (FIG. 1; paragraph [0052]; gate driver 120 is disposed on both sides of panel 110).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards and Yu to yield predictable results.  Specifically, the teachings of a touch display having a column/gate driver with a corresponding shield for reducing interference/noise, as taught by Edwards, are known.  Additionally, the teachings of a touch display having two column/gate drivers disposed on opposite sides of the touch display panel, as taught by Yu, are known as well.  The combination of the known teachings of Edwards and Yu would yield the predictable result of a touch display having two column/gate drivers disposed on opposite sides of the touch display panel with a corresponding shield for reducing interference/noise.  In other words, it would have been obvious to utilize the known configuration of two column/gate drivers, as disclosed by Yu, as a simple substitution for the single column/gate driver of Edwards.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards and Yu to yield the aforementioned predictable results.
Regarding claims 5, 12, and 13, Edwards teaches: wherein the conductive pattern comprises a strip-shaped conductive pattern (FIG. 1; electrical shielding portion 60D is illustrated as a strip-shape conductive pattern).
Edwards fails to explicitly disclose: an orthographic projection of the strip-shaped conductive pattern on the touch display panel is 4815-9185-9077, v.1Page 4 of 7Examiner: Not yet assignedlocated in a periphery of an orthographic projection of the touch circuit on the touch display panel.  
However, Yu teaches: an orthographic projection of the strip-shaped conductive pattern on the touch display panel is 4815-9185-9077, v.1Page 4 of 7Examiner: Not yet assignedlocated in a periphery of an orthographic projection of the touch circuit on the touch display panel (FIGS. 1, 2; paragraphs [0065]; gate drivers 120 are located in a periphery of touch electrode lines 220 and touch electrodes 210, which are part of the “touch circuit”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards and Yu to yield predictable results.  Specifically, the teachings of a touch display having a column/gate driver with a corresponding shield for reducing interference/noise, as taught by Edwards, are known.  Additionally, the teachings of a touch display having two column/gate drivers disposed in a periphery of a touch circuit, as taught by Yu, are known as well.  The combination of the known teachings of Edwards and Yu would yield the predictable result of a touch display having two column/gate drivers with a corresponding shield for reducing interference/noise disposed in a periphery of a touch circuit.  In other words, it would have been obvious to arrange the touch circuit of Edwards between two column/gate drivers, as disclosed by Yu.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards and Yu to yield the aforementioned predictable results.
Regarding claim 7, Edwards fails to explicitly disclose: wherein the orthographic projection of the conductive pattern on the touch display panel is located in a periphery of an orthographic projection of the touch circuit on the touch display panel and is further spaced apart from the orthographic projection of the touch circuit on the touch display panel.
However, Yu teaches: wherein the orthographic projection of the conductive pattern on the touch display panel is located in a periphery of an orthographic projection of the touch circuit on the touch display panel and is further spaced apart from the orthographic projection of the touch circuit on the touch display panel. (FIGS. 1, 2; paragraphs [0065]; gate drivers 120 are located in a periphery of, and spaced apart from, touch electrode lines 220 and touch electrodes 210, which are part of the “touch circuit”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards and Yu to yield predictable results for at least the reasons set forth above with regard to claim 5.  
Regarding claim 8, Edwards teaches: wherein a distance between the orthographic projection of the touch circuit on the touch display panel and the orthographic projection of the conductive pattern on the touch display panel is not less than 1 µm (FIGS. 1, 2; paragraph [0036]; substrates 22 and 23 are spaced apart by 5 µm.  Due to the close proximity of substrates 22 and 23, electrical shielding portion 60D and row driver circuit 40 are spaced apart by less than 5 µm which overlaps Applicant’s claimed range).
prima facie obviousness.
Moreover, please see MPEP §2144/05(II)(B) which refers to case law that has held that mere “routine optimization” is sufficient to establish a case of prima facie obviousness.
In this case, Edwards discloses that a distance between two elements must be less than 5 µm which overlaps Applicant’s claimed range (paragraph [0036]).  Additionally, Edwards discloses that these two elements are proximate to each other, i.e., spaced apart (paragraph [0036]).  Merely using these explicitly disclosed conditions to determine a correct spacing between these two elements to reduce interference/noise is nothing more than an obvious routine optimization that would yield a separation distance of between 1 µm and 5 µm.  Therefore, the particular separation distance claimed by Applicant is rendered obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention.

12.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Yu, as applied to claim 3 above, and further in view of Tsai et al. (U.S. Pub. 2018/0129090).
Regarding claim 4, neither Edwards nor Yu explicitly disclose: wherein the driving circuit comprises a gate driver on array (GOA) circuit.  
Tsai teaches: wherein the driving circuit comprises a gate driver on array (GOA) circuit (FIG. 4; paragraph [0034]; in a display device, the gate driver may be provided as a GOA circuit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards, Yu, and Tsai, to yield predictable results.  Specifically, the teachings of a touch display having two column/gate drivers disposed on opposite sides of the touch display panel with a corresponding shield for reducing interference/noise, as taught by the combination of Edwards and Yu, are known.  Additionally, the teachings of a display device having a gate driver provided as a GOA circuit, as taught by Tsai, are known as well.  The combination of the known teachings of Edwards, Yu, and Tsai would yield the predictable result of a touch display having two GOA drivers disposed on opposite sides of the touch display panel with a corresponding shield for reducing interference/noise.  In other words, it would have been obvious to utilize the known configuration of a GOA driver circuit, as disclosed by Tsai, as a simple substitution for the column/gate drivers of the combination of Edwards and Yu.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards, Yu, and Tsai to yield the aforementioned predictable results.
Regarding claim 14, Edwards teaches: wherein the conductive pattern comprises a strip-shaped conductive pattern (FIG. 1; electrical shielding portion 60D is illustrated as a strip-shape conductive pattern).
Edwards fails to explicitly disclose: an orthographic projection of the strip-shaped conductive pattern on the touch display panel is located in a periphery of an orthographic projection of the touch circuit on the touch display panel.
However, Yu teaches: an orthographic projection of the strip-shaped conductive pattern on the touch display panel is 4815-9185-9077, v.1Page 4 of 7Examiner: Not yet assignedlocated in a periphery of an orthographic projection of the touch circuit on the touch display panel (FIGS. 1, 2; paragraphs [0065]; gate drivers 120 are located in a periphery of touch electrode lines 220 and touch electrodes 210, which are part of the “touch circuit”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards and Yu to yield predictable results for at least the reasons set forth above with regard to claim 5.  

10.	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Yu, as applied to claim 5 above, and further in view of Takahara et al. (U.S. Pub. 2005/0168491) and Saitou et al. (U.S. Pub. 2008/0204619).
Regarding claim 6, neither Edwards nor Yu explicitly disclose: wherein a width of the strip-shaped conductive pattern is in a range of 600 µm – 700 µm.
However, it is known that gate driver circuits can be configured to have a width between 200 – 600 µm (Saitou; paragraph [0063]; Takahara; paragraph [0641]).
Additionally, Saitou discloses that a gate driver circuit 5 that has a width of 200 µm is overlapped by a shield 60 that has a width of 400 µm, resulting in a distance of 
When these teachings are taken together by a person of ordinary skill in the art, a width of electrical shielding portion 60D of Edwards would have an obvious range of 400 – 800 µm.
Please see MPEP §2144.05(I) which refers to case law that has held that overlapping ranges or even close ranges are sufficient to establish a case of prima facie obviousness.
It would have been obvious to a person of ordinary skill in the art to modify the known teachings of Edwards in view of known teachings in the art to yield predictable results.  More specifically, it would have been obvious to utilize known dimensions of gate driver circuits, as disclosed by Saitou and Takahara, in combination with known dimensions of shields that cover gate driver circuits, as disclosed by Saitou, to fill in the gaps in the disclosure of Edwards regarding the particular dimensions of the disclosed elements.  Such a modification of Edwards only requires utilizing known teachings in the art regarding the same types of elements disclosed in Edwards which results in a range of widths that overlaps the range claimed by Applicant.  As a result, Applicant’s claimed range in width of the conductive pattern is rendered obvious in view of the teachings of Edwards, Saitou, and Takahara.
Regarding claim 11, neither Edwards nor Yu explicitly discloses: wherein a distance between the conductive pattern and the peripheral circuit is in a range of 100 µm – 300 µm along a direction perpendicular to the touch display panel.  
Saitou discloses that a gate driver circuit 5 that has a width of 200 µm is overlapped by a shield 60 that has a width of 400 µm, resulting in a distance of 100 µm between an edge of the gate driver circuit 5 and an edge of the shield 60 (FIG. 5; paragraph [0063]).
It would have been obvious to a person of ordinary skill in the art to combine the known teachings of Edwards, Yu, Saitou, and Takahara for at least the reasons set forth above with regard to claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626